internal_revenue_service department of the treasury number release date index numbers re washington dc person to contact telephone number refer reply to cc psi 4-plr-111020-00 date date legend parent child trust grandchild a grandchild b grandchild c grandchild b’s spouse date bank trust a_trust b_trust c other bank state dear this is in response to the date letter and other correspondence requesting rulings on the federal_income_tax gift_tax and generation-skipping_transfer gst tax consequences of the proposed judicial modification of the trust the facts submitted are as follows parent died on date under article x clause of his will the residue of parent’s estate is to be held in trust trust child and bank are designated as the trustees trust income is to be paid to child during her life under article x clause a after child’s death the trust income is to be distributed to the then living descendants of child per stirpes under clause b the trust will terminate when the youngest of child’s lineal_descendants living at child’s plr-111020-00 death reaches age twenty-one at that time the principal is to be distributed to the then current income beneficiaries clause c provides that bank may in its uncontrolled discretion distribute to the current income beneficiaries such sums of trust principal from time to time as it deems necessary for maintenance comfort education or support bank has resigned child is currently the sole trustee child has three adult children grandchild a grandchild b and grandchild c grandchild a and grandchild b each have minor children grandchild c is handicapped and grandchild b is her guardian no distributions of trust principal have ever been made child as trustee proposes to petition the local court of state to amend the trust to provide that upon child’s death the trust will be partitioned into three separate trusts trust a to be held for the benefit of grandchild a and his lineal_descendants trust b to be held for the benefit of grandchild b and his lineal_descendants and trust c to be held for grandchild c’s benefit each such trust will be funded with trust assets on a pro_rata basis each trust will pay the income to the then current income_beneficiary of that trust ie grandchild a grandchild b or grandchild c as the case may be or in the event of the death of the then current income_beneficiary to that beneficiary’s then living lineal_descendants per stirpes the governing instrument of each trust will provide that the corporate trustee discussed below may make distributions of principal in its uncontrolled discretion to any current income_beneficiary from time to time as its deems necessary for the beneficiary’s maintenance comfort education or support the discretion to make principal distributions is to be exercised solely by the corporate trustee and any beneficiary serving as a co-trustee can not participate in any decision to make discretionary distributions of principal any distribution of principal to a current income_beneficiary of a_trust is to be made equally from the three separate trusts to the extent any separate trust is exhausted any such distribution of principal to the current income_beneficiary of a separate trust including to a current income_beneficiary whose separate trust has been exhausted is to be made equally from the remaining trusts in the event of the death of the last surviving beneficiary of a_trust during the trust term the remaining assets of that trust will be distributed equally to the separate trusts still in existence each separate trust will terminate and distribution will be made to the then current income beneficiaries when the youngest of child’s lineal_descendants who is living at child’s death attains age twenty-one under the terms of each trust a bank trust company or corporation authorized to conduct a_trust business will at all times serve as a trustee with the sole authority in its uncontrolled discretion to make the distributions of principal as described above plr-111020-00 in the case of trust a other bank or any other bank trust company or corporation authorized to conduct a_trust business as appointed by grandchild a will be the sole trustee grandchild a may remove and replace any corporate trustee and appoint a successor corporate trustee but any such corporate trustee shall not be related or subordinate within the meaning of sec_672 to grandchild a regarding trust b grandchild b will be the individual trustee if grandchild b is unable or unwilling to serve grandchild b’s spouse will serve instead other bank or any other bank trust company or corporation authorized to conduct a_trust business as appointed by grandchild b will be the co-trustee grandchild b may remove and replace any corporate trustee and appoint a successor corporate trustee but any such corporate trustee shall not be related or subordinate within the meaning of sec_672 to grandchild b if grandchild b and grandchild b’s spouse are unable or unwilling to serve as the individual trustee the corporate trustee will serve as the sole trustee of trust b for trust c the then-serving legal guardian of grandchild c will serve as trust advisor other bank or any other bank trust company or corporation authorized to conduct a_trust business as appointed by the trust advisor will be the sole trustee the corporate trustee may be removed as trustee by the trust advisor and a successor trustee will be appointed by the trust advisor so long as the successor trustee is a bank trust company or corporation authorized to conduct a_trust business any such corporate trustee so appointed shall not be related or subordinate within the meaning of sec_672 to grandchild c or the trust advisor you have asked for the following rulings the proposed division of the trust into three separate trusts and the transfer of trust assets among the three separate trusts on a pro_rata basis will not constitute a taxable disposition of the trust assets for purposes of sec_1001 of the internal_revenue_code and will not result in the recognition of gain_or_loss the proposed division of the trust will not result in a transfer subject_to the gift_tax under sec_2501 after the proposed division of the trust is complete each of the three separate trusts will be treated as a_trust that was irrevocable on september for purposes of b a of the tax_reform_act_of_1986 and each of the three separate trusts will be exempt from the generation-skipping_transfer_tax imposed under sec_2601 ruling_request sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the plr-111020-00 adjusted_basis provided in such section for determining loss over the amount_realized sec_1001 provides that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property sec_1001 provides that except as otherwise provided in subtitle a the entire amount of the gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a the gain_or_loss realized from the exchange of property for other_property differing materially in_kind or in extent is treated as income or loss sustained properties are viewed as different in a sense that is material to the code when their possessors enjoy legal entitlements different in_kind or extent from the properties given up 499_us_554 pincite under the trust and the successor trusts the lineal_descendants of child will have similar rights to the net trust income and under the trust and the successor trusts principal can be distributed to a beneficiary for support in the uncontrolled discretion of the corporate trustee such a distribution of principal will have the same effect on the assets of the successor trusts as on the trust because each successor trust will bear one-third of the amount of any distribution of principal in addition the successor trusts will terminate at the same time as would the trust accordingly we conclude that the trust beneficiaries will not have materially different interests under the successor trusts as under the trust the proposed partition of the original trust with in_kind and pro_rata distribution of assets to successor trusts will not generate gain_or_loss under sec_1001 to the trust the successor trusts or to their beneficiaries ruling_request sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible in this case upon the division of the trust into trust a_trust b and trust c at child’s death each beneficiary of a_trust will have the same beneficial_interest as he or she had under the trust because the beneficial interests of the beneficiaries are substantially the same both before and after the proposed transaction no transfer of property will be deemed to occur as a result of the division accordingly we conclude that the proposed division will not cause child grandchild a grandchild b or grandchild c to have made a transfer subject_to the gift_tax under sec_2501 ruling_request plr-111020-00 sec_2601 imposes a tax on every generation-skipping_transfer gst which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip under of the tax_reform_act_of_1986 the act the gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer under a_trust that was irrevocable on date except to the extent the transfer is made out of corpus added to the trust after that date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 will not cause the trust to lose its exempt status sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in a beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer sec_26_2601-1 example illustrates a situation where a_trust that is otherwise exempt from the gst tax is divided into two trusts under the facts presented the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division and the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust accordingly the two partitioned trusts will not be subject_to the provisions of chapter in this case the division of the trust at child’s death will not result in a shift of any beneficial_interest in the trust to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the division further the proposed division will not extend the time for vesting of any beneficial_interest in the new trusts beyond the period provided for in the original trust accordingly based on the facts submitted and the representations made and provided that no additions either outright or constructive have been made to the trust since date after the proposed division of the trust trust a_trust b and trust c will be treated as trusts that were irrevocable on september for purposes of b a of the tax_reform_act_of_1986 and each of the three separate trusts will be exempt from the generation-skipping_transfer_tax imposed under plr-111020-00 sec_2601 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any part of the material submitted in support of the request for rulings it is subject_to verification and examination except as specifically ruled above no opinion is expressed as to the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code or regulations this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours george masnik branch chief branch associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
